Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James R. Niblock appeals the district court’s order denying his motion to dismiss the indictment to which he pled guilty in 2003. The district court denied relief for the reasons stated in its prior orders deny*273ing Niblock’s numerous prior challenges to his conviction and sentence. We have reviewed the record in this case and have determined that the district court properly denied Niblock’s motion to dismiss the indictment. We therefore affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.